DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on March 7, 2022. Claims 1-2, 4-7, and 9-11 are pending. The drawing objections, and claim objections are withdrawn due to the amendment. The indefiniteness rejection of claims 4-6 is maintained as there is still insufficient description in the specification, and the amended language appears to be new matter. The other indefiniteness rejections are withdrawn due to the amendment.

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. Applicant argues that “slider” 23 and “slider” 15 are the same element (page 12), and “slider” 23 and “slider” 26 are not supported as non-rotating (page 12). 
	Kamov discloses a cyclical control of the pitches of the top and bottom rotors blades via rod 27 which controls the position of the slider 26 and thus moves the swash plates 9 and 10: “The common step is controlled from the rod 27, which rotates the lever 25 of the summing lever system 21, while the movement is transmitted to the slider 26 of the swash plate 9, and both swash plates connected to each other by connecting rods 8 are simultaneously moved by the same amount. Since the gear ratios between the swash plate and axial joints are the same, with the axial movement of the swash plate there is a simultaneous increase or decrease in the installation angles on the blades of the upper and lower screws by the same amount.” Kamov further discloses a differential control which moves swash plates 9 and 10 in an opposite direction relative to the slider 15 (which moves with the slider 23, as shown in Fig. 1): “By moving the rod 24 from the differential pitch control system, the lever 22 of the summing lever system 21 is rotated, while the lever 25 also rotates around the hinge 36, which leads to the simultaneous movement of the swash plate 9 and 10 and the crawler 15 in different directions, with the necessary change in installation angles on the upper screw is achieved due to the axial movement of the swashplate, while on the lower screw, a change in the installation angle in the opposite direction and by the same angle is achieved due to the greater speed Creep movements relative to the swashplate.” With respect to applicant’s first argument, sliders 23 and 15 are different elements. Element 23 is connected to the stationary differential control rod 24, while 15 which moves axially with 23, rotates with the rotor via linkages 12 and 13. With respect to applicant’s second argument, elements 23 and 26 are connected to the control rods 24, 27 via levers 22 and 25 which are stationary since they attached on the gearbox (see Fig. 1).

    PNG
    media_image1.png
    639
    567
    media_image1.png
    Greyscale

Figure 1 of Kamov with slider 23 (shaded) that is part of the differential pitch control
	The amended claims do not overcome the arrangement of Kamov, as non-rotating ring (23) associated with a 2nd swashplate 15 of a differential control, is concentric with a non-rotating ring (26) associated with a 1st swashplate 9, and non-rotating ring 23 is positioned to slide within the non-rotating ring 26
Specification
The amendment filed March 7, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the actuation devices 365, which can include any actuator known in the art suitable for causing the sliding (rise and fall) movement” (see amended par. 20).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation devices” in claims 4-6. See the 35 U.S.C. 112 rejection below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “actuation devices” (see claims 4-6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (see par. 20) describes that the actuation devices are grounded to an airframe/other nonrotating structure, and further describes the arrangement of the actuation devices. The specification is devoid of any structure (ex. hydraulically actuated cylinder, electric motor) that performs the function in the claim. Figure 3 further shows a hinged connection, however it is unclear what type of device is being shown. The newly recited amendment in the specification “can include any actuators known in the art suitable for causing the sliding (rise and fall) movement” raises new matter issues, and further amounts to a generic statement which generally does not satisfy the support requirement (see MPEP 2181 IIA): "A bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007)
Accordingly, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamov (RU 2,307,766 C1, see translation provided on November 9, 2021).
In regards to claim 1, Kamov discloses an aircraft system (see “helicopter”) comprising a rotor control, the rotor control system comprising: 
a first swashplate assembly including a first non-rotating ring (26) and a first rotating ring (9) coupled to the first non-rotating ring a first rotation bearings (Fig. 1); 
a second swashplate assembly including a second non-rotating ring (23) and a second rotating ring (15) coupled to the second non-rotating ring by second rotation bearings (Fig. 1);
wherein the second non-rotating ring (23) is concentric with the first non-rotating ring (26) and the second non-rotating ring is positioned to slide within the first non-rotating ring (Fig. 1, also see pages 4-5 of translation).
In regards to claim 4, as far as it is definite, Kamov discloses a plurality of actuation devices (22, 24, 25, 27) positioned to couple a nonrotating structure (1) of the aircraft with the first non-rotating ring and the second non-rotating ring (Fig. 1). Note that the linkages/actuator structure (22, 24, 25, 27) connecting to the non-rotating rings (15, 26) of the swashplate assembly are interpreted under 35 U.S.C. 112(f) as actuation devices that couple nonrotating structure of the aircraft to the non-rotating rings to accomplish the claimed function, and equivalents thereof. (Kamov discloses rods/links 24, 27 which connect to levers 22, 25 for collective and differential pitch control by changing the position of the non-rotating rings (15, 26) with the levers 22 and 25 hinged to the nonrotating structure, Fig. 1, see page 4, lines 3-7 of translation).
In regards to claim 7, Kamov discloses the rotor control system comprises drive links (30, 31) positioned to couple the first rotating ring and the second rotating ring to a transmission mast (2, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamov (RU 2,307,766 C1) in view of Hoyle (US Patent 9,764,832).
	In regards to claim 2, Kamov discloses all of the claimed elements as set forth in the rejection of claim 1, except the second non-rotating ring is slidable within the first non-rotating ring via splines.
	Hoyle discloses a first non-rotating ring (114) and a second non-rotating ring (mast 118) that are engaged with each other with the second non-rotating component being slidable within the first non-rotating ring via splines (118, Fig. 1, Col. 1, lines 12-27, also see Figs. 4-5).
Kamov discloses the second non-rotating ring that is slidable within the first non-rotating ring, however does not disclose splines. Hoyle, which is also directed to a swashplate assembly with a sliding relationship between non-rotating members, discloses a spline connection which acts as a link mechanism that prevents relative rotation as an anti-drive system and guides translation along the axial direction. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the aircraft system of Kamov by providing the second non-rotating ring is slidable within the first non-rotating ring via splines, as taught by Hoyle, to prevent relative rotation as an anti-drive system and guides translation along the axial direction.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamov (RU 2,307,766 C1) in view of Costes (US Patent 6,231,005).
	In regards to claim 5, Kamov discloses all of the claimed elements as set forth in the rejection of claim 4, except a first pair of the actuation devices are arranged 180 degrees apart from one another and are attached to the first non-rotating ring; and a second pair of the actuation devices, 180 degrees apart from one another and 90 degrees apart from the first pair of actuation devices, are attached to the second non-rotating ring.
Costes discloses a first pair (27, 28) of the actuation devices are arranged 180 degrees apart from one another and are attached to a first non-rotating swashplate (16); and a second pair of the actuation devices (26, 29), 180 degrees apart from one another and 90 degrees apart from the first pair of actuation devices, are attached to the non-rotating swashplate (17, Fig. 1).
Kamov discloses actuator devices for controlling the position of the first and second non-rotating ring, however does not the particular claimed arrangement. Costes, which is also directed to multiple swash plates, discloses an actuator arrangement that provides three points of support on a plane of the two swashplates and enables independent pitch determination for the blades. Thus, it would have been obvious to one having ordinary skill in the art to modify the aircraft system of Kamov by providing a first pair of the actuation devices are arranged 180 degrees apart from one another and are attached to the first non-rotating ring; and a second pair of the actuation devices, 180 degrees apart from one another and 90 degrees apart from the first pair of actuation devices, are attached to the second non-rotating ring, as taught by Costes, to provides three points of support on a plane of the two swashplates and enables independent pitch determination for the blades.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamov (RU 2,307,766 C1) in view of Stamps (US 2014/0133980).
	In regards to claim 6, Kamov discloses an actuation device (25, 27) attached to the first non-rotating ring (26), and an actuation device (22, 24) is attached to the second non-rotating ring (23) and grounded to the non-rotating structure of the aircraft (Fig. 1).
Kamov does not disclose three of the plurality of actuation devices are equally spaced around an azimuth.
	Stamps discloses three actuation devices (actuators) are approximately equally spaced around an azimuth (par. 27, Fig. 3).
Costes discloses an actuation device attached to the first non-rotating ring, however do not disclose three equally spaced actuation devices. Stamps, which is also directed to a swashplate assembly, discloses equally spacing the actuators which results in better distribution of forces. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft system of Kamov by providing three actuation devices approximately equally spaced, as taught by Stamps, to provide better distribution of forces.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamov (RU 2,307,766 C1, see translation provided) in view of van der Westhuizen (US Patent 9,038,940).
	In regards to claim 9, Kamov discloses aircraft having an upper rotor (3) and a lower rotor (2) that counter-rotate relative to each other, wherein the lower comprises one or more first pitch elements (11); the rotor control system comprises one or more first linkages (13); and an output of the first rotating ring (9) is transmitted via the one or more first linkages (13) to the first pitch horns of the lower rotor (Fig. 1).
	Kamov does not explicitly disclose the pitch elements are pitch horns.
Van der Westhuizen discloses the pitch elements are pitch horns (118).
Kamov discloses a coupling of linkages to blades to adjust the pitch, however do not explicitly disclose pitch horns. Van der Westhuizen, which is also directed to a swashplate assembly, discloses pitch horns coupling linkages to rotor blades to transmit the pitch control to the blade with precise control and rigidity (Col. 11, lines 61-67). Thus, it would have been obvious to one having ordinary skill in the art to modify the aircraft system of Kamov by providing the pitch elements are pitch horns, as taught by Van der Westhuizen, to couple the linkages to rotor blades using a mechanism with precise control and rigidity (van der Westhuizen Col. 11, lines 61-67).
In regards to claim 10, the modified aircraft system of Kamov comprises the rotor control system comprises an upper swashplate assembly (Kamov 10/29) and one or more second linkages (Kamov 8, 12); and
an output of the second rotating ring (Kamov 15) is transmitted via the one or more second linkages (Kamov 8, 12) to the upper swashplate assembly (Kamov 10/29), whereby a portion (Kamov 10) of the upper swashplate assembly is rotatable in a direction that matches direction of rotation of the upper rotor (34, Fig. 1).
In regards to claim 11, the modified aircraft system of Kamov comprises the upper rotor comprises one or more second pitch horns (Kamov 17, as modified above); the rotor system comprises one or more third linkages (Kamov 18); and an output of the upper swashplate assembly is transmitted via the one or more third linkages (Kamov 18) to the one or more second pitch horns of the upper rotor (Kamov Fig. 1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
4/12/2022


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745